United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
H.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Atlanta, GA, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 12-629
Issued: November 26, 2012

Case Submitted on the Record

ORDER AFFIRMING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

On January 26, 2012 appellant filed a timely appeal from the December 16, 2011 merit
decision of the Office of Workers’ Compensation Programs (OWCP), which denied modification
of a decision denying his claim for compensation. The appeal was docketed as No. 12-629. The
Board has duly considered the matter and finds that OWCP properly denied appellant’s claim.
Appellant has filed two other separate claims for low back conditions which allegedly
resulted from performing his distribution clerk duties of culling mail, lifting, standing, walking
and sitting. On January 26, 1988, he injured his back in a lifting incident at work. OWCP
accepted appellant’s claim for low back strain, subluxation of the L4 vertebra and aggravation of
lumbar disc disease, File No. xxxxxx361. Appellant returned to work on October 25, 1997. On
November 25, 1997 he filed an occupational disease claim. Appellant alleged that, upon
returning to work on October 25, 1997, he developed an aggravation of lumbar disc
disease/lower back and neck pain when he was required to stand, walk and sit during an eighthour work shift. He noted a date of injury of November 13, 1997. On February 17, 1998 his
claim was denied for failure to establish fact of injury. On August 3, 1998, OWCP denied
modification of the prior decision, File No. xxxxxx401.
On February 14, 2007 appellant filed the instant occupational disease claim alleging that
he developed back and neck pain after returning to work on October 25, 1997 where he worked

in the lockbox section and was required to perform repetitive lifting, bending, standing, walking
and sitting, File No. xxxxxx657. He noted a November 13, 1997 date of injury. On June 4, 2007
OWCP denied the claim. On February 21, 2008 a hearing representative affirmed the June 4,
2007 denial. The hearing representative found that File No. xxxxxx657 was a duplicate of File
No. xxxxxx401, specifically noting that appellant filed both claims stating that he became aware
of his problems around November 13, 1997 after culling mail upon returning to work on
October 25, 1997. In a May 18, 2010 order, the Board remanded the case for OWCP to
consolidate File Nos. xxxxxx401, xxxxxx361 and xxxxxx657.1 On August 27, 2010 OWCP
denied modification of the prior decision. Appellant again appealed to the Board. In a June 28,
2011 order, the Board found that OWCP did not submit the complete record for File No.
xxxxxx401 and remanded the case for OWCP to consolidate the files.2 On December 16, 2011
OWCP noted consolidating the above cases and issued a decision denying modification of the
prior decision.
The Board finds that appellant’s February 14, 2007 occupational disease claim, File No.
xxxxxx657, is a duplicate of his November 25, 1997 claim, File No. xxxxxx401 and, therefore
was properly denied. In File No. xxxxxx401, appellant alleged that after returning to work on
October 25, 1997, he developed an aggravation of lower back and neck pain from work duties.
He noted a date of injury of November 13, 1997. Appellant’s claim was denied for failing to
establish that he sustained a work-related injury. In the case on appeal before the Board, File No
xxxxxx657, appellant has again alleged that on November 13, 1997 he developed a low back and
neck condition after returning to work on October 25, 1997. He has not alleged a new claim.
On appeal, appellant asserts that he developed a neck and back condition on
November 13, 1997 causally related to his work duties. For reasons stated, the Board finds that
he has not made a new claim.3

1

Docket No, 09-2010 (issued May 18, 2010).

2

Docket No. 10-2257 (issued June 28, 2011).

3

See W.M., Docket No. 09-1609 (issued April 5, 2010).

2

IT IS HEREBY ORDERED THAT the December 16, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 26, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

3

